RECORD IMPOUNDED

                 NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0303-16T2
                                         APPROVED FOR PUBLICATION

STATE OF NEW JERSEY                          June 19, 2017
IN THE INTEREST OF
M.P.                                      APPELLATE DIVISION
_________________________________________

          Argued May 9, 2017 – Decided June 19, 2017

          Before Judges Messano, Espinosa and Grall.

          On appeal from the Superior Court of New
          Jersey, Chancery Division, Family Part,
          Middlesex County, Docket No. FJ-12-1625-16.

          Patrick C. O'Hara, Jr., argued the cause for
          appellant M.P. (Del Vacchio O'Hara, P.C.,
          attorneys; Mr. O'Hara, on the brief).

          Christopher L.C. Kuberiet, First Assistant
          Prosecutor, argued the cause for respondent
          State of New Jersey (Andrew C. Carey,
          Middlesex County Prosecutor, attorney; Mr.
          Kuberiet, on the brief).

     The opinion of the court was delivered by

MESSANO, P.J.A.D.

     The State of New Jersey charged juvenile M.P. with conduct

which, if committed by an adult, would constitute second-degree

aggravated   assault,   N.J.S.A.   2C:12-1(b),    and   fourth-degree
unlawful possession of a weapon,                      N.J.S.A. 2C:39-5(d).1           M.P.

appeared with counsel before a Family Part judge in Middlesex

County     for    a   preliminary          hearing      and     subsequent      detention

hearing.

    Several        days    later,      a    probation         officer    requested     the

prosecutor       provide    a   copy       of   the    police    report    because     the

matter was being transferred to another vicinage.                            Apparently,

without notice to M.P.'s counsel or any further notice to the

prosecutor, the Presiding Judge of the Family Part (PJ) filed an

order transferring the matter to Somerset County.

    The State moved to vacate the order.                              The prosecutor's

certification asserted that court staff provided only "a cryptic

reference to employee conflict."                    The prosecutor noted there had

been no contact with the victim of the alleged assault before

the transfer, in violation of the Crime Victim's Bill of Rights,

N.J.S.A. 52:4B-34 to -38.              The prosecutor also referenced prior

juvenile     matters       involving        M.P.      for     which     venue   was    not




1
  The complaint fails to state which specific subsection of
N.J.S.A. 2C:12-1(b) the juvenile allegedly violated.        The
language of the complaint suggests N.J.S.A. 2C:12-1(b)(1)
(causing or attempting to cause serious bodily injury (SBI)).
This is consistent with the State's representations at oral
argument that it will seek waiver of the Family Part's
jurisdiction to pursue prosecution in the Criminal Division.
See N.J.S.A. 2A:4A-26.1(c)(2)(g) (permitting waiver for second-
degree aggravated assaults).



                                                2                                A-0303-16T2
transferred,      and   stated,      on   "information     and     belief,"    M.P.

objected to the transfer.

    The parties appeared before the PJ for oral argument on the

State's motion.         The prosecutor argued the State received no

explanation for the transfer of venue, which was not authorized

by statute or Court Rule.            He stated the sole authority for the

transfer was N.J. Administrative Office of the Courts, Judiciary

Employee Policy #5-15, "Reporting Involvement in Litigation,"

(effective June 1, 2016) (the Policy).             He further contended the

Policy   permitted      only   the    Assignment   Judge    (AJ)     to   transfer

venue.      The    prosecutor        cited    extensively    to     two   of    our

unpublished opinions and argued the transfer created hardships

for law enforcement and the alleged victim.

    Defense counsel, who had represented M.P. since 2012, also

noted her objection to the transfer of venue.                Counsel explained

that the juvenile's mother became "frantic" upon hearing of the

transfer, noting she and her son lived in Middlesex County, she

had a two-week old child and she could not "go back and forth to

Somerset   County."       Counsel      further    stated    that    the   mother's

child    support   matter      was    initially    transferred      to    Somerset

County, but that order was revoked after M.P.'s mother objected.

Defense counsel requested the judge hold a hearing to determine




                                          3                               A-0303-16T2
"if there is some way we can shield the [court] person from any

involvement with [M.P.'s] case."

      The judge stated "that any lack of . . . communication"

regarding the transfer order was "not a matter of design."          She

cited Rule 1:33-6(d) as providing authority for a PJ to enter

the transfer order.    The judge explained that she followed the

Policy after receiving the confidential report of an employee,

and noted the Policy "insure[s] the continued integrity of the

judiciary in avoiding any actual [or] potential . . . appearance

of partiality or conflict of interest."           The judge reserved

decision and subsequently filed the July 29, 2016 order denying

the State's motion.

      In a written statement of reasons accompanying the order,

the judge explained a judiciary employee in the vicinage's Trial

Court Services Division submitted a confidential "Personal or

Family Member Involvement in Litigation form" to the Trial Court

Administrator (TCA).       Citing various provisions of the Policy,

which we discuss in greater detail below, the judge stated she

and the TCA determined a transfer of venue was necessary "to

avoid any appearance of impropriety."

      The judge explained the judiciary employee had access to

the   Family   Automated    Case   Tracking   System   (FACTS),   which

permitted him or her to view information, including information




                                   4                          A-0303-16T2
that was confidential pursuant to N.J.S.A. 2A:4A-60.        The judge

explained:

           The Judiciary employee's function is to
           assist court users by providing information
           and   assistance    with  court    processes,
           handling    court    user   complaints    and
           inquiries, and providing information from
           court files, as appropriate.         In that
           regard,    consideration   of    preventative
           measures to ensure insulation or isolation
           of this employee would substantially impact
           the employee's functionality. Specifically,
           the employee's need to regularly access
           FACTS to perform his/her job prohibits
           restriction of FACTS access as a means to
           insulate the individual.        Additionally,
           consideration of relocating the employee to
           an area removed from the Middlesex Family
           Courthouse, wherein a substantial segment of
           the public seeks access to the employee's
           services, would significantly hinder the
           access to and delivery of services by the
           Judiciary to the public.

The judge distinguished one of the unpublished decisions cited

by   the   prosecutor,   noting   it   was   a   criminal   case    and

"distinguishable from a juvenile delinquency case in that it

does not implicate statutory confidentiality restrictions."

     Lastly, the judge explained

           procedural safeguards ordinarily attendant
           to adversarial proceedings are not employed
           in the area of administrative transfers as
           it is the Court that is vested with the
           authority and responsibility to maintain a
           high degree of integrity and to avoid any
           actual,    potential   or    appearance  of
           partiality or conflict of interest in the
           adjudication or handling of all cases.




                                  5                           A-0303-16T2
The   judge   concluded   transferring     venue    in    this   matter   was

consistent with the Policy.

      We granted M.P.'s motion for leave to appeal, which the

State supported.    In the interim, on September 5, 2016, M.P. was

charged in another complaint with conduct which, if committed by

an adult, would constitute fourth-degree riot, N.J.S.A. 2C:33-

1(a)(1), and the disorderly persons offense of simple assault,

N.J.S.A. 2C:12-1(a).       Without notice to the State or defense

counsel, the PJ entered an order on September 22 transferring

venue for the second complaint to Somerset County.               No further

hearing occurred prior to entry of the order, and no statement

of reasons accompanied it.

      We granted M.P.'s motion to expand the record to include

the September 22, 2016 order.         The State did not object.

      Counsel advised us at oral argument that M.P. has now been

charged with additional offense(s) as an adult, since he has

turned eighteen.    As of the date of the argument, venue in that

matter had not been transferred.          The prosecutor also indicated

the   State   continues   to   seek   waiver   of   the   initial   juvenile

complaint to the Law Division.

      M.P. argues the judge mistakenly exercised her discretion

by transferring venue over his objection.                 He contends that

pursuant to the Policy, only the AJ can order a transfer of




                                      6                             A-0303-16T2
venue, and, in this case, there was no indication the AJ had

delegated that responsibility to the PJ.            He further argues the

PJ failed to consider his objection to the transfer, or N.J.S.A.

2A:4A-27, which provides, "[a]ny juvenile [fourteen] years of

age or older charged with delinquency may elect to have the case

transferred to the appropriate court having jurisdiction."              M.P.

urges us to summarily reverse the orders under review.                    The

State agrees with M.P.'s position and reiterates the arguments

it raised in the Family Part.

      We   now    reverse    and   remand    the    matter    for   further

proceedings consistent with this opinion.

                                     I.

      We begin by recognizing our Court Rules express a strong

presumption that venue shall lie in the county of a juvenile

defendant's domicile.       Rule 5:19-1(a)(1) provides:

             Juvenile delinquency complaints are filed in
             the county where the incident giving rise to
             the complaint allegedly occurred. However,
             when the juvenile charged is domiciled in a
             county other than the county of the alleged
             occurrence, venue shall be laid in the
             county of the juvenile's domicile unless the
             court finds good cause for venue to be
             retained in the county where the incident
             allegedly occurred.

             [(Emphasis added).]

The   Rule    also   provides      that,    "[i]f   there     are   multiple

defendants,      juvenile    or    adult,"    the    Family     Part     must



                                      7                             A-0303-16T2
"immediately notify the county prosecutor and any attorney of

record   of    an   intent   to   transfer    the    juvenile   matter   to    the

county of domicile."         R. 5:19-1(a)(2) (emphasis added).                "Any

objection to the transfer of venue . . . shall be made . . .

within five days of such notice."            Ibid.

    When the Rule was last amended in 2006, the Supreme Court

Family Practice Committee explained that under the pre-amendment

Rule, venue in multiple defendant cases was laid in the county

where the incident occurred.          The Supreme Court Family Practice

Committee, Family Practice Committee 2004-2007 Final Report 138

(Jan.                                 12,                                   2007)

http://www.njcourts.gov/courts/assets/supreme/reports/2007/

family 2007.pdf        (The Report).         This raised concerns "because

the information most useful to the Family Part judge assigned to

hear the juvenile delinquency case was uniquely available in the

juvenile's county of domicile."            Ibid. (emphasis added).

    Rule 5:19-1(b) provides:

              Except when venue has been established by a
              court pursuant to an objection raised in
              paragraph (a)(2), a motion for change of
              venue may be made at any time. Such motion
              shall be made to the Family [PJ] or designee
              in the county where the matter is currently
              venued on notice to the other party. Venue
              shall   be   retained   unless   the   court




                                       8                                 A-0303-16T2
              determines that good cause exists to change
              venue.2

The Committee succinctly summarized the Rule as amended:

              The amended rule supports a presumption in
              favor of venue in the county of the child's
              domicile;   requires    Family   Part   case
              management in the county where the complaint
              was originally filed to notify the State,
              and any attorney of record, of the existence
              of multiple defendants; permits the raising
              of an objection within five days of such
              notice of multiple defendants in the county
              where the complaint was originally filed and
              requires good cause to retain venue there;
              and for any other reason, a motion to change
              venue may be brought at any time, which also
              requires a finding of good cause to change
              venue.

              [The   Report,         supra,   at     138    (emphasis
              added).]

      In    this   case,       the   juvenile      complaints   were    filed    in

Middlesex      County,     which     is   M.P.'s     domicile   and    where    the

offenses allegedly occurred.              No one sought a change of venue.

The   judge    acted     sua   sponte,    entering    the   order     transferring

venue without notice to the parties.                The hearing on the State's

motion was the first opportunity either party had to object.

2
   In criminal cases, subject to certain exceptions, venue
presumptively lies in the county where the offense was
committed. R. 3:14-1. Our Court Rules provide for a different
procedure in adult criminal cases, in that only a defendant may
move to transfer venue. R. 3:14-2. Such motions shall be made
to the judge assigned to try the case or the AJ, "on notice to
the other party or parties on such proofs as the court directs
and shall be granted if the court finds that a fair and
impartial trial cannot otherwise be had." Ibid.



                                          9                               A-0303-16T2
Importantly,    both     M.P.    and    the   State       were    placed   in    the

unenviable position of having to voice their objections with

virtually no information regarding the identity of the judiciary

employee,     what     his/her    job    functions         entailed     and     what

involvement the employee or his/her family member had with the

litigation.

    Some of this information, although not all, was supplied

for the first time in the judge's written opinion denying the

State's   motion.       The     judge   relied     upon     the    Policy.       She

correctly noted, and the parties concede, policies adopted by

the Administrative Office of the Courts have the force of law.

Schochet v. Schochet, 435 N.J. Super. 542, 545 n.3 (App. Div.

2014).    The Policy expressly states its purpose:

            The Judiciary and those within the scope of
            this policy have an obligation to maintain a
            high degree of integrity and to avoid any
            actual,    potential    or    appearance    of
            partiality or conflict of interest in the
            adjudication or handling of all cases. Even
            the appearance of a potential conflict of
            interest undermines the core values of the
            New   Jersey   Judiciary   and   hampers   its
            mission. Accordingly, those covered by this
            policy    must    report    any    involvement
            concerning themselves, and any immediate
            family member's involvement known to the
            individual, in any litigation matter covered
            in this policy so that, if deemed necessary,
            the appropriate action may be taken to avoid
            or minimize any such appearance.

            [Policy     #5-15,     supra,     at      1     (emphasis
            added).]



                                        10                                 A-0303-16T2
The   Policy   applies   to    all    judiciary    employees     and   requires,

among other things, that they "immediately report . . . [a]ny

personal   involvement,"        or    "[a]ny     immediate    family    member's

involvement    known   to    the     employee,"    in   any   criminal,    quasi-

criminal or non-criminal matter pending in any New Jersey state

or municipal court.          Id. at 1-2.3       It defines immediate family

members.   Id. at 3.

      The affected judiciary employee must submit a confidential

report to his or her Senior Manager, in this case, the TCA.                     Id.

at 2.   The Policy then provides:

           The Senior Manager, in consultation . . .
           with the Assignment Judge . . . shall take
           appropriate action to avoid any appearance
           of   impropriety.       Appropriate   action
           includes, but is not limited to, changing
           the venue of the matter, if permitted,[] or
           otherwise insulating the individual from the
           matter. Confidentiality will be maintained
           to   the   extent   practicable  under   the
           circumstances.

           [Id. at       3    (footnote        omitted)   (emphasis
           added).]




3
   In the Acting Administrative Director's cover memorandum
issuing the Policy, he noted this reporting requirement expanded
prior   policies,  which   limited  reporting  requirements   of
immediate family members' involvement in litigation to matters
pending in the vicinage where the employee worked.    Memorandum
from Glenn A. Grant, J.A.D., Acting Admin. Dir. of the Courts
(May 24, 2016).



                                        11                                A-0303-16T2
The footnote we omitted provides:                    "There may be restrictions on

involuntary change of venue which make such action inappropriate

(e.g., R. 3:14-2)."

      No published case has addressed the interplay between the

Policy     and     our     Court       Rules        governing      venue       in        juvenile

delinquency        matters.        Our        need    to     repeatedly        address          the

propriety of a court's sua sponte transfer of venue pursuant to

the Policy in criminal appeals, as reflected in the two recent

unpublished cases cited by the prosecutor, persuades us it is

necessary         to     provide       some         guidance       to    trial            courts.

Specifically in the context of juvenile delinquency proceedings

like these, Family Part judges face the very difficult task of

balancing the reasonable expectation of a juvenile defendant and

his   family      expressed       in    our    Court       Rules   —    that    venue           will

presumptively lie in the county of the juvenile's domicile —

with the laudable goals of the Policy.

                                              II.

      We    briefly        address      the     argument        that     the        PJ        lacked

authority to enter the order.                       Rule 1:33-6(b) provides, "[i]n

addition     to        judicial    duties,      the     Presiding        Judge           of    each

functional unit within the vicinage shall be responsible for the

expeditious       processing       to    disposition          of   all     matters            filed

within     that    unit."         Moreover,         "[t]he     Presiding       Judge           shall




                                               12                                        A-0303-16T2
perform    such    additional           administrative     duties         as    shall       be

assigned by the Assignment Judge and shall be responsible for

the   implementation        and    enforcement        within   the    court          of    all

administrative      rules,       policies       and   directives     of    the       Supreme

Court, the Chief Justice, the Administrative Director and the

Assignment Judge."         R. 1:33-6(d) (emphasis added).                  In short, as

the judge here properly noted,                   Rule 1:33-6 permitted her to

enter the order transferring venue of M.P.'s juvenile complaints

to Somerset County.

      We find further support for this conclusion in the language

of Rule 5:19-1(b), which requires any motion for a change of

venue to be heard by the PJ or her designee.

      We   disagree       with    the    State's      assertion    that        the    Policy

requires the AJ to enter any order transferring venue.                                     The

Policy authorizes the senior manager to consult with the AJ and

take appropriate action, presumably action short of transferring

venue, since it is axiomatic that only a judge may execute an

order transferring venue.               However, the policy does not require

the   AJ   to     enter    every        order    transferring      venue        from       the

vicinage.4




4
  Additionally, even though the record does not reveal it
happened here, Rule 1:33-6(a) allows the AJ to "delegate to the
Presiding Judge of each functional unit within the vicinage,
                                                    (continued)


                                            13                                       A-0303-16T2
                                              III.

     Because precedent regarding venue in juvenile delinquency

matters    is    scant,       we     review    some    well-established         principles

from criminal cases, fully recognizing that additional concerns

can arise in those prosecutions because a transfer of venue may

implicate       "the        constitutional         significance      of    an    impartial

jury."    State v. Nelson, 173 N.J. 417, 475 (2002) (citing State

v.   Williams,         93     N.J.    39,     61     (1983)).        Although     juvenile

defendants are accorded many of the same rights as criminal

defendants, see State ex rel. P.M.P., 200 N.J. 166, 174 (2009)

(citing N.J.S.A. 2A:4A-40), the right to a jury trial is not one

of them.        Ibid.; see also State ex rel. A.C., 426 N.J. Super.

81, 93 (Ch. Div. 2011), aff'd o.b., 424 N.J. Super. 252 (App.

Div. 2012).

     It    is    well-settled           that       "[v]enue     is   not   a    matter   of

jurisdiction, nor is it of constitutional dimension."                            State v.

Zicarelli, 122 N.J. Super. 225, 233-34 (App. Div.) (citing State

v. DiPaolo, 34 N.J. 279, cert. denied, 368 U.S. 880, 82 S. Ct.

130, 7 L. Ed. 2d 80 (1961)), certif. denied, 63 N.J. 252, cert.

denied, 414 U.S. 875, 94 S. Ct. 71, 38 L. Ed. 2d 120 (1973).



(continued)
judicial duties and responsibilities allocated to the Assignment
Judge by these rules."




                                               14                                 A-0303-16T2
Venue has generally been regarded as "a mere matter of practice

and procedure."            State v. Greco, 29 N.J. 94, 104 (1959) (quoting

State    v.     O'Shea,      28    N.J.       Super.      374,       379    (App.   Div.    1953),

aff’d, 16 N.J. 1 (1954)).                     However, "[t]his is not to belittle

the     venue      provisions.               They       embody       a     significant       policy

decision,       and    an    accused         is    entitled      to        insist   upon    them."

DiPaolo, supra, 34 N.J. at 288.

      Some of the policy reasons for presumptively laying venue

in the county of the juvenile's domicile find voice in our Court

Rules and in the Code of Juvenile Justice (the Code), N.J.S.A.

2A:4A-20      to    -48.          For       example,      Rule       5:20-4,    provides       that

"parents, guardians or other person having custody, control and

supervision        over     the    juvenile         shall      be     necessary      parties      to

every proceeding in all juvenile delinquency actions."                                      "Th[e]

fundamental right of a party —— to be present during trial —— is

equally       applicable          to    a     parent      in     a       juvenile   delinquency

proceeding as a result of the adoption of Rule 5:20-4 by the New

Jersey Supreme Court."                 State ex rel. V.M., 363 N.J. Super. 529,

535     (App.      Div.      2003);          see    N.J.S.A.          2A:4A-38(b)      and       (c)

(requiring notice to parents and their attendance at juvenile

detention hearings).

      Some of the expressed purposes of the Code include the

preservation          of    family      unity       and    "fostering         interaction        and




                                                   15                                      A-0303-16T2
dialogue between the offender, victim, and community."                                N.J.S.A.

2A:4A-21(a)      and    (f).       Prior      to     making      a    disposition        in    a

delinquency matter, Family Part judges may order evaluations and

consider    sources       of     information          rooted       in    the     county       of

domicile,    for       example,    county          probation,        "the    county      youth

services commission, school personnel, clergy, law enforcement

authorities,       family         members          and     other         interested          and

knowledgeable          parties."              N.J.S.A.         2A:4A-42(b).                  Any

predisposition         report     may     include        input       from      the    victim.

N.J.S.A. 2A:4A-42(c)(1).

    Indeed, as the prosecutor argued in this case, the Crime

Victim's Bill of Rights, N.J.S.A. 52:4B-34 to -38, applies to

juvenile    delinquency         cases.        See    N.J.S.A.        52:4B-37        (defining

"victim"    as     "a    person     who       suffers        personal,         physical       or

psychological injury or death or incurs loss of or injury to

personal    or   real     property       as   a     result    of     .   .   .   an    act    of

delinquency that would constitute a crime if committed by an

adult, committed against that person").                        Victims and witnesses

are given the right "[t]o have inconveniences associated with

participation in the criminal justice process minimized to the

fullest extent possible," and "to be present at any judicial

proceeding."       N.J.S.A. 52:4B-36(d) and (p).                      See also State v.

Timmendequas,      161     N.J.     515,       556       (1999)      (recognizing         that




                                              16                                      A-0303-16T2
victims'    concerns       should     be    taken        into    account         in    deciding

whether venue should be transferred), cert. denied, 534 U.S.

858, 122 S. Ct. 136, 151 L. Ed. 2d 89 (2001).

      These     considerations             must     be      balanced         against           the

overriding goal of the Policy — "to maintain [the Judiciary's]

high degree of integrity and to avoid any actual, potential or

appearance      of     partiality      or     conflict          of   interest          in      the

adjudication or handling of all cases."                     Policy #5-15, supra, at

1.    These concerns find expression in our Court Rules and in a

legion of decisions by our Court, too numerous to mention.                                    See,

e.g., R. 1:17-1 to -3, and -5 (limiting involvement of judges

and    "non-judge        employees"         in      political            activity,          other

employment and appointed positions); In re DiLeo, 216 N.J. 449,

471-72   (2014)      (discussing      public       perception        of     integrity          and

impartiality      as    essential      to     conduct           of   a     judge);       In     re

Randolph,      101     N.J.    425,    441-42           (discussing        the        impact     a

judiciary     employee's      involvement          in    public      and    private         civic

organizations        has      upon    the         public's       perception            of      the

judiciary's impartiality), cert. denied, 476 U.S. 1163, 106 S.

Ct. 2289, 90 L. Ed. 2d 730 (1986).

      We have no doubt that the court alone is vested with the

ultimate      decision-making         authority          regarding         any    change        in

venue, and that the court's authority may be exercised even in




                                            17                                         A-0303-16T2
the face of a juvenile defendant's or the State's objection.

However, that authority must be exercised in service to the

Policy's    goal,    and    any   action     promoting     that    goal    must    be

"necessary" and "appropriate" under the circumstances.                         Policy

#5-15, supra, at 1.         The Policy anticipates that its goals may

be served by something less drastic than a transfer of venue.

Specifically, "insulating the [court employee] from the matter."

Id. at 3.

      In this case, the judge stated the unidentified employee's

access to FACTS was a significant reason to transfer venue.

The   system    is   a   statewide    system,     and    those    employees      with

access to Family Part case types in one vicinage may view those

case types in other vicinages.               In other words, even after the

transfer of venue, the affected employee may still be able to

follow the proceedings occurring in another vicinage.                     The judge

also based her decision on the employee's physical location and

job   duties,    which     entailed    significant       interaction      with    the

public, and the impracticality of "relocating" the employee.

      However, the PJ did not identify the judiciary employee at

issue, nor did she explain the relationship he or she had to the

litigation.          Confidentiality         is   important,      and     in     some

situations, for example, concern for an employee's safety, it

may    be      paramount.            However,      the     Policy       recognizes




                                        18                                 A-0303-16T2
"[c]onfidentiality will be maintained to the extent practicable

under the circumstances."                Policy #5-15, supra, at 3 (emphasis

added).        Particularly        since       the       nature      and     extent     of    the

employee's involvement with this case was never discussed, it is

impossible to assess whether some remedy, short of transferring

venue, would have adequately served the Policy's goals.

    Lastly,      the      judge    determined            the    "procedural        safeguards

ordinarily attendant to adversarial proceedings are not employed

in the area of administrative transfers."                            To some extent, we

disagree.          As     our     earlier           discussion         demonstrates,          the

presumption that venue in delinquency cases shall be laid in the

county    of   the      juvenile's    domicile           is    not     a    trivial     matter.

Therefore, we believe Rule 5:19-1 provides the basic framework

courts    should     follow       whenever          they      decide       sua   sponte      that

particular circumstances establish good cause to transfer venue

under the Policy.           The court should provide the parties with

five-days' notice of its intention and an opportunity to be

heard.     If there is an objection, the judge should conduct a

hearing, explaining, to the extent "practicable," the judiciary

employee's, or his or her family member's, involvement in the

matter,   and    the      job   functions           of   that     employee       that    create

particularized          reasons    why     a    remedy         short       of    transfer      is

impracticable.




                                               19                                       A-0303-16T2
      In this case, M.P. and the State were not provided with any

notice of the transfer.                  We do not view the hearing held on the

State's     motion         as    adequate       under   the     procedure     we     have   now

devised.        Nor do we conclude that the judge gave adequate weight

to   the    presumption           that    venue       remain    in   the    county    of    the

juvenile's domicile, or to the concerns raised by the State

regarding the rights of the victim of the alleged assault.                                   We

are therefore constrained to reverse the two orders transferring

venue      of    M.P.'s     juvenile        delinquency        complaints      to    Somerset

County,         and   we        remand    so    the     judge    may       conduct    further

proceedings consistent with this opinion.

      Reversed and remanded.                   We do not retain jurisdiction.




                                                 20                                   A-0303-16T2